FILED
                            NOT FOR PUBLICATION                             DEC 13 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NORUMA ORUE, individually and on                 No. 10-55572
behalf of other similarly situated persons,
                                                 D.C. No. 2:09-cv-04250-DDP-CT
              Plaintiff - Appellant,

    v.                                           MEMORANDUM *

FORD MOTOR SERVICE COMPANY,

              Defendant - Appellee,

  and

FORD MOTOR CREDIT COMPANY
LLC,

              Defendant.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                     Argued and Submitted December 6, 2011
                              Pasadena, California

Before: B. FLETCHER, SILVERMAN, and WARDLAW, Circuit Judges.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Noruma Orue appeals the district court’s March 30, 2010, grant of summary

judgment in favor of Ford Motor Service Company. We have jurisdiction pursuant

to 28 U.S.C. § 1291, and we affirm.

      The district court correctly concluded that the service contract sold by Ford

did not violate the Song-Beverly Consumer Warranty Act, Cal Civ. Code §§ 1790

et seq., because it provided additional benefits not available under the

manufacturer’s express warranty. Under Song-Beverly, a service contract may run

concurrently with a manufacturer’s express warranty if “the contract covers items

or costs not covered by the express warranty or . . . the contract provides relief to

the purchaser not available under the express warranty.” Cal. Civ. Code

§ 1794.41(a)(3). We agree with the district court that the plain language of the

statute permits a service contract to overlap or run concurrently with an express

warranty so long as it provides some additional benefits not contained in the

express warranty.

      Here, Ford’s service contract provided three benefits not covered by the

manufacturer’s warranty: (1) emergency travel expense reimbursement up to $500;

(2) destination assistance of up to $75 in the event that the vehicle became disabled

due to collision or failure; and (3) one additional annual fuel delivery service.

Thus, the service contract did not violate Song-Beverly, and the district court


                                           2
correctly granted summary judgment in favor of Ford. See Miklosy v. Regents of

the Univ. of Cal., 188 P.3d 629, 636 (Cal. 2008) (“If the statutory language is

unambiguous, we presume the Legislature meant what it said, and the plain

meaning of the statute controls.”).

      The district court also properly granted summary judgment as to Orue’s

claim under California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof.

Code § 17200. As Orue agreed before the district court, resolution of the unfair

competition claim turns entirely on the court’s interpretation of Song-Beverly.

Because we conclude that Ford’s service contract did not violate Song-Beverly,

Orue’s UCL claim fails as a matter of law.1

      AFFIRMED.




      1
       Orue’s motion to certify the legality of Ford’s service contract to the
California Supreme Court is DENIED as moot.

                                          3